DETAILED ACTION
This is a first Office action on the merits to the application filed 02/08/2021. Claims 1-6 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 and 05/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 5-6 are rejected under 35 U.S.C 103 as being unpatentable over Chen et al. (US 2015/0312071) hereinafter “Chen2071”, in view of Chen et al. (US 2011/0159914), hereinafter “Chen9914”.
Regarding claim 1, Chen2071 teaches:
A user terminal (Fig. 1, UE 115) comprising: 
a (Figs. 5A, 5B, 6, [0072-0078]: Chen2071 teaches in Fig. 6 the UE receiving (Fig. 6, 601) DCI transmission from eNB to convey a preference of an MCS table for uplink transmission [0076]. UE identifies (610) an uplink MCS table based on the DCI [0077] from multiple tables. UE may select an MCS table 505 associated with up to 64 QAM modulation and coding entries (see Fig. 5A, [0077]); UE may select an MCS table 510 associated with up to 256 QAM modulation and coding entries (see Fig. 5B, [0077]). UE may send uplink transmissions to eNB (615), which may be modulated and coded according to the identified uplink MCS table [0078]. Figs. 5A and 5B show uplink MCS tables 505 and 510 that the UE would identify from the DCI. Table 505 equates to the second MCS table with lower minimum code rate than table 510, the first MCS table. See also Fig. 14 [ 0139-0141], and Fig. 15 [0142-0145] for similar details on selecting MCS tables for UL transmission.); and 
a [0078]: UE may send uplink transmissions to eNB (615), which maybe modulated and coded according to the identified uplink MCS table.)

Chen2071 does not teach:
…transmitting section…
…control section…
However, Chen9914, in a similar endeavor, teaches the functional structure of the UE depending on a MCS table for modulation and coding of UL transmissions:
 …transmitting section…(Fig. 14, [0196-0200]: transmitting component 650 which may be configured to transmit a signal [0199] according to the adjusted power. [0155]: the UL closed-loop power control signal is used to control the transmit power of the PUCCH and PUSCH channels, which depend from the MCS tables that determines the bandwidth for the uplink)
…control section…(Fig. 14, [0200]: power control component 640 is configured to ascertain a transmit power for terminal 600 based on the transmit power control command.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen9914 into the method of Chen2071 in order to provide detail for more efficient selection of MCS tables for UL transmission. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2, Chen2071 teaches:
the control section separately . ([0096]: The UE, DCI configuration modules 910 (see Fig. 9, UE) determine which power control loop is associated with the PUSCH transmission. If the scheduled PUSCH transmission uses a first power control loop, and the MCS table reference depends from a legacy MCS table (e.g. table 505). Otherwise, for the second power control loop, the non-legacy (or aggressive) MCS table that supports 256 QAM is connected.) 

Chen2071 does not teach transmit power control accumulation:
…accumulates transmission power control commands…
However, Chen9914, in a similar endeavor, teaches:
…accumulates transmission power control commands…([0155]: The PUSCH uses both absolute and accumulative power control modes, while PUCCH uses only accumulative power control. The UL control/feedback transmission mechanism could choose to use either PUCCH or PUSCH. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen9914 into the method of Chen2017 in order to validate that TPC accumulation is common practice for power control loop that depends on MCS table.

 Regarding claim 5, Chen2071 does not teach:
the control section selects a resource for an uplink control channel according to the type of the MCS table to be applied.
However, Chen9914 teaches:
the control section selects a resource for an uplink control channel according to the type of the MCS table to be applied. ([0155]: Uplink closed loop power control is used to control the transmit power per resource block of the PUCCH and the PUSCH. See Fig. 16, Steps 802/804/806, [0202]: Flow chart illustrating operation 802, receiving transmit power command; 804, determine commanded transmit power level; 806, adjust transmit power level, based on the transmit power level.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen9914 into the method of Chen2071 in order to simplify the UL transmission modulation and coding selection, that resource elements for transmission depend from MCS table selection. 

Regarding claim 6, Chen2071 teaches:
the control section separately controls a number of repetitions of the UL transmission according to the type of the MCS table to be applied. ([0074]: Uplink MCS tables 505 and 510 support 64 QAM and 256 QAM modulation, respectively, also include redundancy versions (RV) associated with retransmissions where each subsequent retransmission reduces the effective code rate thru incremental redundancy (see Fig. 5A, 5B, index entries 29-21, for Redundancy version). 

Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Chen2071, in view of Chen9914, in further view of Lim et al. (US 2010/0172314) hereinafter “Lim”.

Regarding claim 3, Chen2071 and Chen 9914 do not teach:
the control section separately generates a codebook used for transmitting a delivery acknowledgement signal according to the type of the MCS table to be applied.
However, Lim teaches, in a similar endeavor, generating codebook according to the MCS:
the control section separately generates a codebook used for transmitting a delivery acknowledgement signal according to the type of the MCS table to be applied (Fig. 2, [0055]: Both the terminal and the base station generate a codebook according to the MCS level candidates and packet size candidates, according to a predefined rule, resulting in identical codebooks. The base station allocates resources, and the terminal determines the resource allocated using the same codebook, for UL transmission and feedback.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lim into the method of Chen2071 in view of Chen9914 in order to facilitate codebook generation dependent on MCS and available modulation and coding rates, for improved UL selection of MCS tables. 

Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Chen2071, in view of Chen9914, in further view of “3GPP TS 38.214 version 15.2.0 (2018-06): 3GPP Technical Specification Group RAN NR Physical layer procedures for data (Release 15)”, hereinafter “TS 38.214”.
Regarding claim 4, Chen2071 and Chen 9914 do not teach:
the control section separately controls arrangement of a reference signal according to the type of the MCS table to be applied.
However, TS 38.214, in the specification for Release 15, teaches:
the control section separately controls arrangement of a reference signal according to the type of the MCS table to be applied. (Section 6.2.3: UE PR-RS transmission procedure. Table 6.2.3.1-1 and Table 6.2.3.1-2 indicate the time density and frequency density of PT-RS (reference signal) as a function (dependent) of entries (values) from MCS tables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of TS 38.214 into the method of Chen2071 in view of Chen 9914 in order to incorporate a well-known standard to improve interoperability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461